U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-26139 Titan Energy Worldwide, Inc. Nevada 26-0063012 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6130 Blue Circle Drive, Minnetonka, MN 55343 (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (952)-960-2371 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date: As of November 13, 2012 the issuer had 70,800,092 shares of its common stock issued and outstanding. TABLE OF CONTENTS PART I ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 4. CONTROLS AND PROCEDURES 39 PART II ITEM 1. LEGAL PROCEEDINGS 40 ITEM 1A RISK FACTORS 40 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 40 ITEM 4. MINE SAFETY DISCLOSURE 40 ITEM 5. OTHER INFORMATION 40 ITEM 6. EXHIBITS 40 SIGNATURES 41 2 ITEM 1. Financial Statements Not conforming to the Regulation S-X Rule 8-03 the Company’s Interim Financial Statements for the period ended September 30, 2012 (the “Financial Statements”) included in this Quarterly Report on the form of 10-Q (the “Form 10-Q”) have not been reviewed by an independent public accountant with professional standards for conducting such reviews, as established by generally accepted auditing standards, as may be modified or supplemented by the Securities and Exchange Commission ( the “Commission”).The review was not completed due to the cost and availability of cash required to pay past due fees owed to our independent accountant. The Company believes this is a temporary situation and will request the independent public accountants to complete the review when our liquidity position improves and we have completed a payment arrangement. Upon the completion of the review of the Company's Condensed Consolidated Financial Statements for the quarterly period ended September 30, 2012by our independent public accountants we will amend Form 10-Q, the Financial Statements have been prepared in accordance with generally accepted accounting principles and applicable rules and regulation. In the opinion of Management, the information contained herein is accurate. 3 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable less allowance for doubtful accounts Inventory, net Other current assets Total current assets Property and equipment, net Customer and distribution lists, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued liabilities Customer deposits and deferred revenue Factoring obligation Notes payable - current portion Current portion of convertible debt, net of discount Total current liabilities Notes payable, less current portion - Other long term liabilities Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders’ equity (deficit) Preferred Stock Series D, 10,000,000 authorized, $.0001 par value, issued and outstanding 341 and 344 shares, respectively 1 1 Common stock 1,800,000,000 shares authorized, $.0001 par value, issued 60.552,627 and 31,472,127 shares, respectively Treasury stock, at cost, held 1,550,000 and 1,550,000 shares, respectively ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements 4 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, 2012 and 2011 Sales of equipment $ $ Sales of service and parts Netsales Material cost and labor for equipment Material cost and labor for service and parts Total cost ofsales Gross profit Operating expenses: Selling and service expenses General and administrative expenses Corporate overhead Depreciation and amortization Loss (gain)on sale of fixed assets ) Total operating expenses Operating loss ) ) Other expenses Interest expense and factoring fees, net Amortization of debt discount and financing costs Loss on modification of debt - Loss related to lease obligation - Change in fair value of embedded conversion feature ) - Change in fair value of warrants ) ) Total Other Expense, net Net loss $ ) $ ) Weighted average number of shares outstanding Basic and diluted (loss) per common share $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements 5 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Nine Months Ended September 30, 2012 and 2011 Sales of equipment $ $ Sales of service and parts Netsales Material cost and labor for equipment Material cost and labor for service and parts Total cost ofsales Gross profit Operating expenses: Selling and service expenses General and administrative expenses Research and development - Corporate overhead Depreciation and amortization Losson sale of fixed assets ) Total operating expenses Operating loss ) ) Other expenses Interest expense and factoring fees, net Amortization of debt discount and financing costs Loss on modification of debt - Loss related to lease obligation - Change in fair value of embedded conversion feature ) - Change in fair value of warrants ) ) Total Other Expense, net Net loss $ ) $ ) Weighted average number of shares outstanding Basic and diluted (loss) per common share $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements 6 Titan Energy Worldwide, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2012 and 2011 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Compensation paid by issuance of stock and stock options Depreciation and amortization Amortization of debt discount and financing costs Stock issued for services - Loss on modification of convertible debt Change in fair value of lease obligation - Change in fair value of warrants ) ) Change in fair value of embedded conversion ) - Loss (gain) on sales of fixed assets ) Changes in operating assets and liabilities: Accounts receivables ) Inventory ) ) Other assets Accounts payable - Accrued liabilities and customer deposits Net cash used in operating activities ) Investing activities: Purchase offixed assets ) ) Proceeds from sales of fixed assets Net cash (used) providedin investing activities ) ) Financing activities: Proceeds providedby Convertible Debt Payment of short-term credit line - ) Net borrowings from Factoring Obligation Proceeds from stock warrant exercised - Proceed of promissory note Payment of notes payable and convertible debt ) ) Cost associated with stock issuances ) ) Net cash (used) provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements 7 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements NOTE 1 - BACKGROUND AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Background Titan Energy Worldwide, Inc. (the “Company”) was incorporated on December 28, 2006 in the state of Nevada. The Company’s stock is traded on the OTC under the symbol “TEWI”. On December 28, 2006, the Company acquired Stellar Energy Services, Inc., a Minnesota corporation (“Stellar”), whereby Stellar exchanged all its common shares for 750,000 newly issued shares of the Company’s preferred stock, plus a Note payable to Stellar shareholders of $823,000. This Note obligation has been fully satisfied. The Stellar shareholders also received 1,000,000 shares of Common Stock. Stellar is doing business as Titan Energy Systems, Inc (“TES”). On June 11, 2009, the Company through its wholly owned subsidiary, Grover Power, Inc., a Florida corporation (“GPI”), acquired certain assets and assumed certain liabilities of R.B. Grove, Inc.’s Industrial and Service Divisions. The purchase was effective June 1, 2009. The purchase price consisted of a cash payment of $214,827 and an $86,612 secured promissory note at 8% interest rate due November 11, 2010. This Note obligation has been fully satisfied. The Seller also received five year warrants to purchase 200,000 shares of the Company common stock at a price of $0.01 per share. The Company determined the fair value of these warrants to be $32,000. On November 1, 2009, the Company acquired certain assets and assumed certain liabilities for a sales office in New Jersey. This business had open orders at the date of acquisition of approximately $3,000,000. The Company agreed to pay the owner $150,000. This sales office has been consolidated with the TES operations. On January 1, 2010, the Company acquired the stock of Sustainable Solutions, Inc. (“SSI”) a company that performs energy audits, consulting and management services. The purchase price for this business was a stock option to purchase 200,000 shares of the Company’s common stock at of $0.50 per share. We used the Black-Scholes method to value the stock option for this acquisition at $71,671. The asset of the business is a contract with a major utility company to perform energy assessments for the three year period from 2010 to 2012. On November 1, 2010, the Company acquired certain assets and assumed certain liabilities of Stanza Systems, Inc., a software development company specializing in smart-grid applications. This company is doing business as Stanza Technologies (“Stanza”). The purchase price for this company consisted of $175,000 in cash and agreed to pay off liabilities of $481,190. In addition, to complete this acquisition the Company had to satisfy the senior debt holders by offering common shares of the Company. The Company offered these debt holders 413,333 shares of common stock which was valued at the closing price of our stock as of November 1, 2010 resulting in a value of $186,000. At September 30, 2012 and December 31, 2011, the Company has no Preferred Stock Series A, B and C outstanding. The description of these securities is as follows: Preferred Stock, Series A, authorized 10,000,000, $.0001 par value Preferred Stock, Series B, authorized 10,000,000, $.0001 par value Preferred Stock, Series C, authorized 10,000,000, $.0001 par value 8 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Following is a summary of the Company’s significant accounting policies. Principles of Consolidation The financial statements include the accounts of the Company and its 100% owned subsidiaries, TES, GPI, SSI and Stanza. Reclassifications The Company has determined that the factoring fees are similar to interest and has reclassified the three and nine months ended September 30, 2012 and 2011. The amounts reclassified from General and Administration expenses were $91,733 and $260,456 for the three and nine months ended September 30, 2012 respectively. The comparative amounts for the three and nine months ended September 30, 2011 were $70,943 and $77,462. The Company has also reclassified from interest expense the lease obligation expense as a separate line item on the Statement of operations. Basis of Presentation The accompanying Consolidated Financial Statements (“Financial Statements”) have been prepared by management in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and applicable rules and regulations of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all the information and disclosures required by U.S. GAAP for complete consolidated financial statements. In the opinion of management, all adjustments, consisting principally of normal recurring adjustments, considered for fair presentation have been included. These Financial Statements should be read in conjunction with the Company’s unaudited consolidated financial statements and accompanying notes for the year ended December 31, 2011 on Form 10-K filed with SEC on April 27, 2012. Going Concern The accompanying Financial Statements have been prepared assuming the Company will continue as a going concern. The Company incurred a net loss for the nine months ended September 30, 2012 of $1,156,970. At September 30, 2012, the Company had an accumulated deficit of $34,521,705. These conditions raise substantial doubt as to the Company’s ability to continue as a going concern. These Financial Statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps that it believes will be sufficient to provide the Company with the ability to continue its operations: ● Management has been able to raise funds to support its working capital needs. The Company raised $200,000 in convertible debt and $67,700 in a two year promissory note during the first quarter. ● Management has been successful in extending $1,890,000 of convertible notes that were in default. The new maturity date for these notes is April 1, 2013. ● The Company is in negotiations with certain banks to replace its current factoring agreement which would reduce the costs of borrowing expense significantly. ● The Company’s has achieved several profitable months in 2012 as service sales continue to improve our overall business mix and margins, ● The Company has terminated Grove’s equipment sales department as it was an unprofitable business division thereby improving the future overall cash position in the Company. 9 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Supplemental Cash Flow Information Regarding Non-Cash Transactions During the three and nine months ended September 30, 2012 and 2011, the Company has entered into several non-cash transactions in order to provide financing for the Company and to conserve cash. The table below shows the transactions that occurred during the period presented. Three Months Ended Nine Months Ended September 30 September 30 Stockissued for services - - $ - Common stock issued for conversion of Series D Preferred Stock - $ $ $ Stock issued for the conversion of convertible debt $ $ $ Accounts Payable settled with stock - - $ - Stock warrants not subject to fair value - - $ Interest paid for the three months ended September 30, 2012 and 2011 was $28,979 and $17,907, respectively. Interest payments for the nine months ended September 30, 2012 and 2011 were $82,061 and $66,015 respectively. Use of Estimates The preparation of Financial Statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and assumptions at the date of the Financial Statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition The Company recognizes revenue when the significant risks and rewards of ownership have been transferred to the customer pursuant to applicable laws and regulations, including factors such as when there has been evidence of sales arrangement, delivery has occurred, or services have been rendered, the price to the buyer is fixed or determinable, and collectability is reasonably assured. For equipment sales, the Company recognizes revenue when the equipment has been delivered to the customer and the customer has taken title and risk of the equipment. For service and parts sales, the Company recognizes revenue when the parts have been installed and over the period in which the services are performed. The Company in some circumstances will require customers to make a down payment that is included in customer deposits and the revenue is deferred until work has been completed. The Company also has long-term maintenance agreements that the customer may elect to pay in advance. The revenue recognition on these contracts is based on when the work is performed. 10 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Cash Equivalents For purposes of reporting cash flows, the Company considers all short-term investments with an original maturity of three months or less to be a cash equivalent. Concentration of Credit Risk Financial instruments which subject the Company to concentrations of credit risk include cash and cash equivalents. The Company maintains its cash in well-known banks selected based upon management’s assessment of the bank’s financial stability. Balances may periodically exceed the Federal Deposit Insurance Corporation limit which is currently $250,000. Property and Equipment Property and equipment are recorded at cost, net of accumulated depreciation. Depreciation is provided using the straight-line method over the estimated useful lives of the assets, which range from three to seven years. Expenditures for major renewals and betterments that extend the original estimated economic useful lives of the applicable assets are capitalized. Expenditures for normal repairs and maintenance are charged to expense as incurred. The cost and related accumulated depreciation of assets sold or otherwise disposed of are removed from the accounts, and any gain or loss is included in operations. Intangible Assets The Company evaluates intangible assets and other long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying value may not be recoverable from its estimated future cash flows. Recoverability of intangible assets and other long-lived assets is measured by comparing their net book value to the related projected undiscounted cash flows from these assets, considering a number of factors including past operating results, budgets, economic projections, market trends and product development cycles that represent customer lists, distribution list and contracts. These intangibles have finite lives and therefore are required to be amortized to expense. The Company believes that the useful life of these intangibles ranges from 5-10 years. Goodwill In accordance with ASC 350, we test goodwill at the reporting unit level for impairment on an annual basis and between annual tests if events and circumstances indicate it is more likely than not that the fair value of a reporting unit is less than its carrying value. We have determined that the reporting unit level is the subsidiary level as discrete financial information is not available at a lower level and our chief operating decision maker, which is our chief executive officer and executive management team, collectively, make business decisions based on the evaluation of financial information at the entity level. Events that would indicate impairment and trigger an interim impairment assessment include, but are not limited to, current economic and market conditions, including a decline in market capitalization, a significant adverse change in legal factors, business climate or operational performance of the business, and an adverse action or assessment by a regulator. Our annual impairment test date is December 31. In performing the test, we utilize the two-step approach prescribed under ASC 350. The first step requires a comparison of the carrying value of the reporting units, as defined, to the fair value of these units. We considered a number of factors to determine the fair value of a reporting unit. The valuation is based upon expected future discounted operating cash flows of the reporting unit. We base the discount rate used to arrive at a present value as the date of the impairment test on our weighted average cost of capital. If the carrying value of the reporting unit exceeds its fair value, we will perform the second step of the goodwill impairment test to measure the amount of impairment loss, if any. The second step of the goodwill impairment test compares the implied fair value of a reporting unit’s goodwill to its carrying value. 11 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements We conducted our annual impairment test as of December 31, 2011. In order to complete the annual impairment test, we performed detailed analyses estimating the fair value of our reporting unit utilizing our forecast for the fiscal year ending December 31, 2012 with updated long-term growth assumptions. As a result of completing the first step, the fair value of the reporting units exceeded the carrying values, and as such the second step of the impairment test was not required. Income Taxes The Company accounts for income taxes whereby deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Effective January 1, 2009, the Company adopted guidance regarding accounting for uncertainty in income taxes. This guidance clarifies the accounting for income taxes by prescribing the minimum recognition threshold an income tax position is required to meet before being recognized in the financial statements and applies to all federal or state income tax positions. Each income tax position is assessed using a two-step process. A determination is first made as to whether it is more likely than not that the income tax position will be sustained, based upon technical merits, upon examination by the taxing authorities. If the income tax position is expected to meet the more likely than not criteria, the benefit recorded in the financial statements equals the largest amount that is greater than 50% likely to be realized upon its ultimate settlement.As of September30, 2012 and December 31, 2011 there were no amounts that had been accrued in respect to uncertain tax positions. None of the Company’s federal or state income tax returns is currently under examination by the Internal Revenue Service (“IRS”) or state authorities. However, fiscal years 2007 and later remain subject to examination by the IRS and respective states. Loss per Share The basic income (loss) per common share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding. Diluted income per common share is computed similar to basic income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. The loss for common shareholders is increased for any preferred dividends. As of September 30, 2012 and 2011, the Company had potentially dilutive shares of 167,840,550 and 46,656,608 related to outstanding stock options, warrants and convertible securities that were not included in the calculation of loss per share, because their effect would have been anti-dilutive. 12 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Share-Based Compensation The Company uses the fair value method of accounting for share-based payments. Accordingly, the Company recognizes the cost of employee services received in exchange for awards of equity instruments based on the grant date fair value of those rewards. Options or share awards issued to non-employees are valued using the fair value method and expensed over the period services are provided. Segment Reporting The Company operates in two business segments, Power Distribution and Energy Services. Power Distribution consists of the sale of emergency, standby power equipment and renewable energy solutions. Energy Services consist of the sale of maintenance and service programs, interruptible rate demand response programs, monitoring program and energy audits. New Accounting Standards and Updates Not Yet Effective The following are new accounting standards and interpretations that may be applicable in the future to the Company. In July 2012, the FASB issued ASU 2012-02, “Intangible-Goodwill and Other (Topic 350) Testing Indefinite-Lived Intangibles Assets for Impairment” ASU 2012 -02 allows an entity to assessed qualitatively whether an indefinite-lived intangible assets is impaired prior to performing a qualitative analysis. This ASU 2012-02 is effective for fiscal year beginning after September 15, 2012. We expect that the adoption of ASU 2012-02 to have no material impact on our financial position and results of operations. Other Accounting Standards Updates effective after September 30, 2012 are not expected to have a significant effect on the Company’s consolidated financial position or results of operations. NOTE 2 – INVENTORY, NET Inventory is stated at the lower of cost, determined by a first-in, first-out method, or market. Inventory is adjusted for estimated obsolescence and written down to net realizable value based upon estimates of future demand, technology developments and market conditions. Inventories are comprised of the following: September 30, December 31, Parts $ $ Work in process Finished Goods Obsolescence Reserve ) ) $ $ 13 Titan Energy Worldwide, Inc, Notes to Unaudited Condensed Consolidated Financial Statements NOTE 3 - NOTES PAYABLE Notes payable consists of the following at September 30, 2012 and December 31, 2011: September 30, December 31, Short -Term Debt Convertible Notes bearing interest at 12% due on demand $ $ Convertible Note bearing interest at 12% due January 2012 to March 2012 - Convertible Note bearing interest at 12% due April 2013 - Convertible Note bearing interest at 8% due April 2013 - Convertible Notes bearing interest at 11% due on demand Convertible Note bearing interest at 10% due January 2012 to March 2012 - Promissory note bearing interest at 12% due on demand Convertible Note bearing interest at 12% due April 2012 - Convertible Note bearing interest at 10% due April 2012 - Other loans - Convertible Settlement agreement - Unamortized Discount - ) $ $ Long-term Promissory Note bearing interest at 8% due March 9, 2014 $ At September 30, 2012 the Company was in default on $753,333 of convertible notes payable and is accruing interest at the default rate of 12%. The convertible notes of $1,890,000 have agreed to extend their notes to April 1, 2013 in return for receiving 2,143,425 additional five year warrants with an exercise price of $0.10 per share. The Company has determined using the Black-Scholes method the value of these warrants to be $32,442, which will be amortized over the extension period. The Company has also issued a convertible note for $200,000 due April 1, 2013 with a conversion feature that allowed the note holder to convert the note and the interest at $.03 per share. This note does not have any warrants and the conversion feature was issued at market price resulting in no beneficial conversion feature. The Company also issued a promissory note to an individual for $67,700 at 8% and maturity March 9, 2014. There are no conversion rights or warrants associated with this debt. Certain outstanding notes related to the Stanza purchase have been sold to Southridge Partners II L.P. This Agreement requires the Company to treat these notes as debt that can be converted into common stock based on a discount of 40% of the average of the lowest two closing bid prices for the Company’s common stock during the five trading days immediately preceding a conversion date. Southridge Partners II L.P. will receive free trading stock. As of September 30, 2012 Southridge Partners II L.P has converted notes and accrued interest of $122,822 into 23,633,055 shares of common stock. The agreement limits Southridge Partners II, L.P. to holding 9.99% of the Company’s shares outstanding. Southridge Partners II has $33,743 of principal and accrued interest under these agreements that have not been converted. The embedded conversion feature determined at issuance is treated as a discount which is amortized over the estimated life to income. In addition since the embedded conversions feature have down round protection at each accounting period we have revalued the embedded conversion feature and that change is reflected in our Statement of Operations. 14 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements During the year ended December 31, 2011, the Company issued $430,000 of debt. The Convertible Notes due April 2012 have a conversion feature that allows the Noteholder to convert its principal and unpaid interest at the lesser of $0.25 cents per share or a “Qualified Offering Price” defined as a transaction with gross proceeds of $2,000,000. On December 9, 2011 the company issued an 11% Convertible Note for $30,000. The Company has agreed with this Noteholder to pay $3,000 a month beginning September 1, 2012. NOTE4 -FACTORING AGREEMENT On June 15, 2011, the Company replaced its bank line of credit with a Factoring and Security Agreement (“Agreement”) with Harborcove Fund I, LP. (“Harborcove”). There are two agreements that provide financing separately to TES and GPI with identical terms. This agreement was extended and amended on June 10, 2012 for six months The amended Agreement allows the Company to sell, transfer and assign its receivables to Harborcove. In return Harborcove will loan the Company 90% of the face value of the receivable. The balance, less factoring fees and interest, are paid to the Company once the final payment is received. Harborcove has the right to reject any receivables that do not meet their credit requirement approvals. The Company pays a fee on each invoice purchased by Harborcove equal to 1.45% of the face value of the invoice, with a minimum fee of $5.00. The Company also pays interest on the amount advanced at prime plus 4.5%. If the receivable is not paid within 90 days of the invoice date or 45 days from due date, Harborcove can chargeback the receivable to the Company, unless the debtor was credit approved and the sole reason for not paying is financial difficulty. The security for this amended Agreement includes all the assets of the Company including the assets of TEWI, Stanza and SSI. The amended Agreement has a term with a minimum contract factoring fee and interest of $30,000 for the TES line and $20,000 on the GPI line. Early termination is allowed with a minimum penalty of two times the minimum contract fee and interest. The amounts outstanding at September 30, 2012 and December 31, 2011 were $1,127,114 and $959,868, respectively. The factoring fees for the nine months ended September 30, 2012 and the year ended December 31, 2011 was $260,456 and $77,462, respectively. The interest expenses on this amended Agreement for the nine months ended September 30, 2012 and 2011were $80,323 and $21,404, respectively. The factoring fees have been reclassified as additional interest expense. 15 Titan Energy Worldwide, Inc. Notes to Unaudited Condensed Consolidated Financial Statements NOTE 5 – ACCRUED LIABILITIES Accrued liabilities consist of the following: September 30, December 31, Accrued Compensation $ $ Accrued Interest Embedded conversion feature at fair value Common stock warrants, at fair value Purchase obligation on stock option, at fair value Stanza payroll taxes including interest and penalties Accrued costs on completed jobs Accrued sales tax Accrued other $ $ The amount listed as Purchase obligation on stock option is a stock option that permits the holder to demand payment in lieu of exercising the option. The Company has reached agreements with various states to pay past due sales tax amounts on installment plans. NOTE 6 - INCOME TAXES The Company’s effective income tax rate of 0.0% differs from the federal statutory rate of 34% for the reason set forth below for the three and nine months ended September 30: Three Months Ended Nine Months Ended September 30, September 30, Income taxes at the statutory rate $ ) $ ) $ ) $ ) Valuation Allowance Permanent differences and other Total income tax $
